Name: Decision of the EEA Joint Committee No 87/1999 of 25 June 1999 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  business organisation;  air and space transport
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(12)Decision of the EEA Joint Committee No 87/1999 of 25 June 1999 amending Annex XIV (Competition) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0047 - 0048Decision of the EEA Joint CommitteeNo 87/1999of 25 June 1999amending Annex XIV (Competition) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIV to the Agreement was amended by Decision No 27/98 of the EEA Joint Committee of 27 March 1998(1).(2) Commission Regulation (EC) No 1083/1999 of 26 May 1999 amending Regulation (EEC) No 1617/93 on the application of Article 85(3) of the Treaty to certain categories of agreements and concerted practices concerning joint planning and coordination of schedules, joint operations, consultations on passenger and cargo tariffs on scheduled air services and slot allocation at airports(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 11b (Commission Regulation (EEC) No 1617/93) in Annex XIV to the Agreement: "- 399 R 1083: Commission Regulation (EC) No 1083/1999 of 26 May 1999 (OJ L 131, 27.5.1999, p. 27)."Article 2The texts of Regulation (EC) No 1083/1999 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply as of 1 July 1998.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 310, 19.11.1998, p. 9.(2) OJ L 131, 27.5.1999, p. 27.